



COURT OF APPEAL FOR ONTARIO

CITATION: Hurst v. Hancock, 2019 ONCA 606

DATE: 20190716

DOCKET: C66121/M50368

Feldman, Paciocco and Fairburn
    JJ.A.

BETWEEN

Craig Hurst

Plaintiff (Respondent/Moving Party)

and

James Hancock, Darwin Productions Inc.
and
    Tradepoint 360 Inc.

Defendants (
Respondents/Responding Parties
)

and

Graham Partners LLP, Graham, Wilson & Green,
    and HGR Graham Partners LLP

Intervenors (Appellants)

Tim Gleason and Rebecca Glass, for the appellants

Katrina Marciniak, for the respondents/responding
    parties

Manjit Singh and Eric Cheng (Sheung Chi), for the
    respondent/moving party

Heard: May 16, 2019

On appeal from the judgment of Justice Peter J. Cavanagh
    of the Superior Court Justice, dated October 5, 2018, with reasons reported at
    2018 ONSC 5919.

ADDENDUM

[1]

Following release of the reasons of the court dated June 11, 2019, which
    set aside the summary judgment granted to the respondents, including the costs
    of the summary judgment motion, counsel for the plaintiff requested that the
    court address the issue of how the summary judgment costs are to be dealt with.

[2]

We agree that that issue was raised by the plaintiff in his notice of
    motion on the appeal by the intervenors of the summary judgment, although the
    motion dealt primarily with a request for a stay of the costs ordered payable
    by the plaintiff pending the appeal, which request became moot.

[3]

As the action between the plaintiff and the respondents has now been ordered
    to proceed, we order that the costs of the summary judgment motion be payable
    in the cause of the action.

Released: M.F. July 16, 2019

K.
    Feldman J.A.

David
    M. Paciocco J.A.

Fairburn
    J.A.


